Andrews, Judge,
dissenting.
I concur in the disposition of Case No. A91A1881. I disagree with the judgment of reversal in Case No. A92A0221. The record reflects that the claimed error in the jury selection process was waived when trial counsel failed to challenge the poll or otherwise object, and knowingly acquiesced in the process.
On November 13, 1989, a panel of 51 jurors was assembled and sworn for the trial of the two cases pending against the defendant. Voir dire and the selection of 12 jurors and an alternate were first completed in the case charging the defendant with aggravated assault and felony obstruction against police officers. Out of the presence of jurors the trial court then related to defense counsel that, although he did not deem it advisable, unless the defendant was willing to drop his demand for trial so that the second unrelated forgery case could be continued, he would be faced with the prospect of attempting to select a jury for the second trial out of the same panel. The record does not indicate why a second panel would not have been available. After conferring with the defendant, defense counsel responded that he would not drop the demand for speedy trial, and would proceed with choosing the second jury. Thereafter, prior to trial of the first case, a second voir dire was conducted of the entire panel, including those previously selected as jurors for the first case.
In beginning his voir dire for the second jury, defense counsel stated to the panel: “Ladies and gentlemen, a rare occasion when we have two juries in an afternoon or a day, but this is a requirement that this defendant desires to have his cases heard and he has filed a *207demand with the Court, and he is saying let me tell my story. This is the reason that we’re taking two juries and you have been struck once — some of you have been struck once, others have not. He is wanting to be tried and to do this we have to go back to you a second time.” During selection of the second jury, the State exhausted its ten peremptory strikes after seven jurors had been selected. Defense counsel, who at the time had exhausted only 13 of the defendant’s 20 peremptory strikes, then accepted without objection the next five consecutive jurors all of whom had previously been selected as members of the first jury. Both the State and the defense accepted the next juror as an alternate, who was also a member of the first jury. Immediately after the second jury was selected, the trial court commented that members of this jury had also been selected for service on the first jury. This comment drew no response from defense counsel.
The first case was thereafter tried on November 13 and 14 with the defendant being found guilty on two counts of the five-count indictment. Immediately prior to the commencement of the second trial on November 15, defense counsel made the following statement to the trial court: “One more point that I would like to make prior to the jury coming in is a bridge between this action and the other proceeding which is also recorded. A bar conference was held wherein the District Attorney and myself were called to you concerning the possible continuation of this action as a proceeding insofar as we would require . . . [interruption in the courtroom]. At that time it was brought to the Court’s attention that we would require the restriking of people previously under examination in a second panel which would include members from the first panel and that in fact our jury would include possibly members from the first panel. At that time the Court offered to continue our case until a later term. This was presented and the defendant desired to go forward. We went ahead and struck a jury at that time so that we do have on the second panel members from the first panel. But this was done knowingly and for the purpose of this record insofar as no other transaction concerning this matter would be in the record I make this simply for the edification of the record prior to proceeding forward.”
The jurors on the panel for both trials were qualified under their oaths in response to the statutory questions. Defense counsel was not limited in any way in the conduct of his separate voir dire for each jury. Defense counsel asked no questions designed to determine if any jurors were biased as a result of having knowledge of both cases against the defendant. Defense made no challenge to the poll for cause on the ground of bias, made no challenge to the array, and made no motion for continuance, mistrial, or any other objection relating to the jury selection process.
*208The defendant now enumerates as error on appeal that the trial court allowed the juries to be selected in this fashion. The majority concedes that no complaint was made in the trial court by the defendant, but concludes that reversal is necessary because the defendant was forced by this procedure to accept a biased jury. I do not conclude that the defendant was required to do anything other than exercise the rights accorded him by law in selecting a jury.
Although a defendant has a right to be tried before an impartial jury, where he complains that the jury was biased, he must have taken at least some action in the trial court to register an objection in order to assert error on appeal. Newby v. State, 161 Ga. App. 805, 808-810 (288 SE2d 889) (1982); see Sides v. State, 213 Ga. 482, 484-485 (99 SE2d 884) (1957) (motion for continuance); Thrash v. State, 158 Ga. App. 94 (283 SE2d 611) (1981) (motion for mistrial). After jurors, as in the present case, have been rendered prima facie competent under oath in response to the statutory questions on voir dire, and the defendant “has failed to challenge any individual juror for cause, he is not entitled to a new trial solely on the basis that one or more members of his jury may have been subject to disqualification.” Newby, supra at 810.
Where the defendant’s objection, as here, is based on a claim that members of the panel were biased because of their knowledge of the first case, the proper method to register an objection to such bias is by a challenge to the poll for cause to allow a determination as to whether the jurors had formed an opinion as to the defendant’s guilt or innocence. Crider v. State, 98 Ga. App. 164, 165 (105 SE2d 506) (1958); Walls v. State, 83 Ga. App. 318, 324 (63 SE2d 437) (1951); Humphries v. State, 100 Ga. 260, 261-262 (28 SE 25) (1896); Jenkins v. State, 92 Ga. 459 (17 SE 966) (1893). “If the panel here objected to contained any jurors who were subject to challenge for cause, the proper method of objecting to such jurors would have been to make challenges to the polls. If the manner of the challenges was good at all it would not set aside the panel, but would be available only by challenges to the polls — to each individual juror by name — for cause.” (Punctuation and citations omitted.) Newby, supra at 809-810.
“In order to disqualify a juror for cause, it must be established that the juror’s opinion was so fixed and definite that it would not be changed by the evidence or the charge of the court upon the evidence.” (Citations and punctuation omitted.) Chancey v. State, 256 Ga. 415, 425 (349 SE2d 717) (1986); Chance v. State, 172 Ga. App. 299, 301 (322 SE2d 741) (1984) (even though jurors may have knowledge of facts to come before them in the present case, the test remains whether they have formed fixed opinions as to the defendant’s guilt). “The conduct of voir dire and decision of whether to strike a juror for cause lies within the sound discretion of the trial court.” *209Hughey v. State, 180 Ga. App. 375, 377 (348 SE2d 901) (1986). The trial court will not be deemed to have abused its discretion in the control of voir dire by failing to give relief not requested. Roberts v. State, 259 Ga. 441, 443 (383 SE2d 872) (1989). Error occurs only where a judge without justification overrules a challenge for cause and leaves a biased juror on the panel. Rucker v. State, 135 Ga. App. 468, 471 (218 SE2d 146) (1975) (no error where defendant failed to challenge jurors for cause, and most of the panel had been spectators a few days earlier at defendant’s previous trial on a separate charge).
“Generally, the failure of a party to raise an objection to the make-up of the jury until after the return of the verdict constitutes a waiver of the issue on appeal.” Vaughn v. State, 173 Ga. App. 716, 718 (327 SE2d 747) (1985). Where the accused or his counsel has knowledge of the alleged error with respect to jurors’ qualifications to serve impartially, and no objection is made in the trial court, the alleged disqualification is deemed waived. Geiger v. State, 129 Ga. App. 488, 493 (199 SE2d 861) (1973); Thomas v. State, 249 Ga. 339, 340 (290 SE2d 462) (1982); Green v. Caldwell, 229 Ga. 650, 652 (193 SE2d 847) (1972); Clarke v. Grimes, 223 Ga. 461, 462 (156 SE2d 91) (1967). “[A]n accused cannot sit back and gamble upon the verdict and then, if dissatisfied, complain of the jury’s selection process for the first time after he has been convicted.” Young v. State, 232 Ga. 285, 286 (206 SE2d 439) (1974); Gilreath v. State, 247 Ga. 814, 824-825 (279 SE2d 650) (1981).
It is clear from the record in this case that the defendant acquiesced in selecting both juries from the same panel. Not only did defense counsel fail on voir dire to question or challenge the jurors on the issue of bias, but with seven peremptory strikes remaining and the State’s strikes exhausted, he voluntarily accepted six consecutive jurors for the second jury, all of whom had just been selected for service on the first jury. Even after the first trial which followed the selection of both juries, the defendant was not without a remedy. He could have moved for a mistrial, or prior to the State presenting evidence in the second trial, the defendant could have challenged the second jury under OCGA § 15-12-167 for bias on the basis that five of its members and the alternate had just heard additional evidence against the defendant in the first trial. The lack of any effort to challenge the jury selection process, and defense counsel’s statements on the record, demonstrate there was a waiver of the claimed error.
I share the majority’s concern that this case is before us again after being remanded for a hearing on claims that trial counsel was ineffective. The record reflects that the matter of selecting two juries from the same panel was raised at the remand hearing, although trial counsel was not questioned on this issue at the hearing. See Dawson v. State, 258 Ga. 380, 381 (369 SE2d 897) (1988) (testimony of trial *210counsel not necessary where claim of ineffectiveness is related to matters in the record). The majority quotes at length from the trial court’s order denying the claim of ineffectiveness on this issue. Appellate counsel enumerated as error the trial court’s determination that the defendant was not denied effective assistance of counsel, then under this enumeration argued virtually every ground of claimed ineffectiveness raised below except the jury selection matter, which appellate counsel completely ignored. Enumeration of error not supported in the brief by citation of authority or argument is deemed abandoned. Owens v. State, 192 Ga. App. 335, 342 (384 SE2d 920) (1989); Boyce v. State, 184 Ga. App. 578, 580 (362 SE2d 229) (1987); Court of Appeals Rule 15 (c) (2). Even if the jury selection issue were properly before us on a claim of ineffective counsel, the issue would be whether reversible error occurred under the standards of Strickland v. Washington, 466 U. S. 668 (104 SC 2052, 80 LE2d 674) (1984), rather than the analysis undertaken by the majority.
Decided March 5, 1992
W. Dennis Mullís, for appellant.
James L. Wiggins, District Attorney, H. Frederick Mullís, Jr., Assistant District Attorney, for appellee.
I am authorized to state that Presiding Judge Carley, Judge Pope and Judge Johnson join in this dissent.